CAPPY, Justice,
dissenting.
I must respectfully dissent. I agree with Mr. Justice Castille that the school police officer was not a law enforcement officer for purposes of the Fifth Amendment. I write separately, however, because the Opinion Announcing the Judgment of the Court correctly notes that both parties conceded that the student was in custody at the time of the questioning by the school police officers. Majority slip opinion at 4, n. 2. Therefore, I agree with the lead opinion that any analysis of the custody issue is improper in the instant case. Further, I believe that once it is determined that the school police were not either law enforcement officers or acting at the behest of law enforcement officers, the inquiry ends at that point.
As acknowledged by the lead and dissenting opinions, Miranda1 warnings are only necessary where the suspect is in custody and the questioning is by law enforcement officers. Miranda, 384 U.S. at 436, 86 S.Ct. 1602; see also Majority slip opinion at 3-4; Dissenting slip opinion at 3. Thus, since a custodial interrogation was conceded in this case, the sole issue before us is whether the school police officers were law enforcement officers for purposes of the Fifth Amendment Miranda requirement.
I agree with Mr. Justice Castille’s conclusion that there is no distinction between school police officers and other school staff for Miranda purposes. There is simply no support for the proposition that school administrators must adhere to the precepts of Miranda before questioning students regarding alleged violations of school rules or illegal conduct on school grounds. See In re D.E.M., 727 A.2d 570, 578 (Pa.Super.1999); see also Commonwealth v. Snyder, 413 Mass. 521, 597 N.E.2d 1363, 1369 (1992); State v. Biancamano, 284 N.J.Super. 654, 666 A.2d 199, 203 (1995); People v. Butler, 188 Misc.2d 48, 725 N.Y.S.2d 534, 540-41 (N.Y.Sup.Ct.2001); see, e.g., In re S.K., 436 Pa.Super. 370, 647 A.2d 952 (Pa.Super.1994).
As noted by other jurisdictions, even assuming the fact of a custodial interrogation,
[t]he Miranda rule does not apply to a private citizen or school administrator who is acting neither as an instrument of the police nor as an agent of the police pursuant to a scheme to elicit state*336ments from the defendant by coercion or guile.
Snyder, 597 N.E.2d at 1369; Biancamano, 666 A.2d at 203; see also Commonwealth v. Hamilton, 445 Pa. 292, 285 A.2d 172, 175 (1971)(Miranda warnings were necessary in a situation contrived by police to induce statement by defendant to co-eon-spirator). Thus, the threshold inquiry in these cases must be directed at whether the school officials were acting as an instrument of the police or an agent of the police at the time the questioning occurred. In the instant case, there is simply nothing to suggest that the school officers were acting at the behest of local law enforcement agents at the time they questioned Appellant. Thus, there was no conduct by a law enforcement officer triggering the protections of Miranda in this case. See, e.g., Snyder, 597 N.E.2d at 1369; Biancamano, 284 N.J.Super. at 663, 666 A.2d at 203. Accordingly, I dissent.

. Miranda v. Arizona, 384 U.S. 436, 86 S.Ct. 1602, 16 L.Ed.2d 694 (1966).